Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2018/0285724 A1) in view of Or-Bach et al (US 2017/0207214 A1)(“Or-Bach”).
Saito discloses an integrated circuit emulating a neural system    including
A predetermined substrate 101 (para. 0028-0029 and Fig. 2), the layers are stacked on the substrate as shown in Fig. 2, which is a disclosure that the substrate was predetermined
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)

The synapse array has a plurality of synaptic mimetic devices, as Saito discloses the synapse array in the substrate section 101 and connected to the neuron by synapse bond 32 and the neurons in the neuron section 31 (para. 0022), the nerve fiber being the lines 33 via synapse bond 32 (para. 0022)
Saito also discloses devices to which are carried input and output signals (para. 0023-0025) lectrically connected to the synapse mimetic devices, as Saito discloses synapse bonds to neuron sections (para. 0040). 
The synapse array has more layers than the neuron circuit layers, as Saito discloses a higher number of synapses than of neurons (para. 0038).
                Saito is silent with respect to the neuron circuit layer has sensory and motor neuron mimetic devices.
                Or-Back, in the same field of endeavor of stacked layers on a substrate, the layers corresponding to synapses (para. 0261, item 5 of para. 0261), discloses forming stack of alternating silicon and oxide layers (para. 0254) and that the silicon layers may be poly silicon (para. 0454 and Fig. 45A and 45C).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Or-Bach with the device disclosed by Saito in order to obtain the benefit of ease of production disclosed by Or-Bach. 
             Re claim 2:  The combination of Saito and Or-Bach discloses the stacking of polysilicon layers, as stated above in the rejection of claim 1, as Saito in view of Or-Bach discloses stacked silicon layers alternating with insulation layers, the silicon layer can be polysilicon, as disclosed in combination of Saito with Or-Bach, as stated above in the rejection of claim 1.
.


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saito (US 2018/0285724 A1) in view of Or-Bach et al (US 2017/0207214 A1)(“Or-Bach”) and  of Shreve (US 5,170,071) and of Dixon et al (US 2016/0210732 A1)(“Dixon”).
Saito discloses                  
A fabrication method of an integrated circuit emulating a neural system or neural network (Abstract), 
Saito discloses an integrated circuit emulating a neural system    including
A predetermined substrate 101 (para. 0028-0029 and Fig. 2), the layers are stacked on the substrate as shown in Fig. 2, which is a disclosure that the substrate was predetermined
First step:  forming 1st to nth synapse device array with 1st to nth polysilicon layers on a predetermined substrate interlaying with an interlayer insulating film, Fig. 3 shows 1st to nth layers (para. 0032),
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)

The synapse array has a plurality of synaptic mimetic devices, as Saito discloses the synapse array in the substrate section 101 and connected to the neuron by synapse bond 32 and the neurons in the neuron section 31 (para. 0022), the nerve fiber being the lines 33 via synapse bond 32 (para. 0022)
Saito also discloses devices to which are carried input and output signals (para. 0023-0025) lectrically connected to the synapse mimetic devices, as Saito discloses synapse bonds to neuron sections (para. 0040). 
The synapse array has more layers than the neuron circuit layers, as Saito discloses a higher number of synapses than of neurons (para. 0038).
First step:  forming 1st to nth synapse device array with 1st to nth polysilicon layers on a predetermined substrate interlaying with an interlayer insulating film, as Saito discloses 
A synapse array layer formed by stacking two or more layers interlaying with an interlayer insulating film on the substrate, as Saito discloses the processors correspond to neurons (para. 0019) and the processors are the coils 13, 31 which are the neuron sections  31  (para. 0029 and 0033 and Fig. 1) which are connected to the transmission circuit 22 (para. 0029 and Fig. 2), shown in Fig. 2 are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035)
  forming neuron circuits with an n+1th polysilicon layer formed on the nth polysilicon layer, as the combination of Saito and Or-Bach discloses polysilicon, as stated above, Saito discloses the interlayers, as stated above, interlaying with an insulating film and with respect to the sensory neuron circuit formed of a plurality of neuron circuit blocks, the blocks being as shown in Fig. 2 of Saito are transmission circuits 12, 22, which correspond to neurons (para. 0029 and para. 0035) 

                Or-Back, in the same field of endeavor of stacked layers on a substrate, the layers corresponding to synapses (para. 0261, item 5 of para. 0261), discloses forming stack of alternating silicon and oxide layers (para. 0254) and that the silicon layers may be poly silicon (para. 0454 and Fig. 45A and 45C).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Or-Bach with the device disclosed by Saito in order to obtain the benefit of ease of production disclosed by Or-Bach. 
Saito in view of Or-Bach is silent with respect to the neuron circuit layer has sensory and motor neuron mimetic circuits electrically connected to one or more of the synapse mimetic devices.
Shreve, in the same field of endeavor of artificial neurons and neural networks (col. 1, lines 56-68 and col. 2, lines 1-2), discloses use of neural networks in control of muscles (col. 1, lines 56-68 and col. 2, lines 1-2) , including input from sense receptors of sense stimuli or organs and the neurons receive the stimuli (col. 1, lines 10-26) and the output provide stimuli to control the muscles (col. 1, lines 56-68 and col. 2, lines 1-2).  
It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the input and output arrangement disclosed by Shreve with the  neural network disclosed by Saito in view of Or-Bach in order to obtain the benefit of a learning artificial network to control the motor assistance as disclosed by Shreve combined with efficient use of area as disclosed by Breitwesch (para. 0023).
Dixon, in the same field of endeavor of hybrid devices for stimulating muscles (para. 0008-0009),  discloses interfacing of the neural network (para. 0022) with external input and output and the use of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the neuron circuits to the sensory and motor circuitry after the second step in the method disclosed by  Saito in view of Or-Bach and Shreve, as Dixon discloses interfacing of the neural network with external input and output includes interfacing with external sensors and electrodes and with external outputs with electrodes to send the output signals to the mulscles (para. 0027).
           Re claim 11:  the combination of Saito and Or-Bach and of Shreve and of Dixon  discloses less than 3 microns for the polysilicon layers, as Saito discloses 1 micron for the stack 101  of 2 microns (para. 0029) , which is a disclosure of each polysilicon layer being less than 3 microns.
Re claims 12 and 13:  The combination of Saito and Or-Bach and Shreve and Dixon discloses the step for electrically connecting the synapse mimetic devices to the sensory and motor neuron mimetic circuits is performed after the second step because changes in the order of steps is obvious (MPEP 2144.04(IV)(C)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895